883




           OFFICE   OF THE   ATTORNEY     GENERAL   OF TEXAS
                                 AUSTIN
G-     G MAWW
A-Qaau




     m..iT*T. x0ulll.n
     Deputy Commlsdoner
     Dopartaentof BaoklnQ
     Atretla, Tew

     Dear Sir:




                                            er the proriaians
                                            eal estate or a
                                         II beaomer burdenmme
                                                lation, uith
                                               eeioner and under
                                                Mf, map mlge-
                                          he real estate in
                                          , and the trustee or
                                          lfloate~ or ahareo,
                             be, to the atookholden~.io ppbgor-
                              value of their stook in the amo-
                              ok 1lab~lit.p
                                          is io swh owe writ-
           ten dovm.

                "Xi an asrooiatloa, aotlng pursuant to the pro-
           ~lrions or this se&ion, afth the approval of and
           under Aleo establishedby the Comnieeloner, does
           segregate the aaseta and oomsy the real eateteto
                                                         884




ta*lonI,uul*e~Seehn%,cral*orda are uo*dr farit olaarlf
lppaaretrw the ooatbxt   that tlm7w6m not intended
te be m4 Uad~etoQe." see ileo Kinus Ye umk (0.A.)
999 8r w* 19% SqBxsootloa 1 Qi Artiole10, ReMeel
8$tit Btatutstof 19ea.
                                                                   885



KS. Jr 1. tsasrlllla,
                   Fag* 8




          Tm upante or out bit        frum ethua,,   or from
    the -1     ma oouala-bohysto set apart; to
    sao109.&te aaaltI4o."
         A @ozNeibtbnrf.
                       aal olesma~           doibtltionof the tm
"true   la glYM baluwx
          *A tztwt la up ,aqultabla    obllptlon,   biddinga
     pera~n‘bho la oall&      l tr ua tes)to
                                           deal with ps&-
     putt o~arwhhhhehu          sontrek (whioh $e oallodthr
     trPrf pEOpm?ty)fOr.thO     bU@fit Of pS%?SOiI.# (rhoam
     uallo&theb*n&alarluor      o*etrrlrpuotsuete) f&
                        bo on., and any one of whom ma7
     whum Lo moJ ?lialaalr
     untoru the ~obllgatlea.* UmwJhlu, Trusts (8th td.)
     8.




          Xt is our O~%XI&~WI that the aaaoafatloa has performed
~~a~tatuturyilutfMmt At son*eyathe burdensomeaaaet Into
     . At that point tha lntereat0r~the aa5maiatloa      6eaaea.
and th. trPIt a0 *rrtablitb+b   %8 lolaly fOF the ban&it of the
mb*'pI of ohr u8QoisSiea in taalr aapaoltyaa indltldwAa.
If a acratra-poaltluama 8bopte4it uould servo to defeat the              f
lx&tatof the LCrgiclatgre   8gd nullifythe oontempl8t&%~bu+e~lta
     t br She wriaotmeutof this statutory pror%sion. dlclarlp
& "pb
    ale 8C9la48,rupm, w       oeneeiretl and designed to &eon-
pllsh l eoq~lete~4 t&Ml acrennro of the bardeuamo rml
eatetaaawte trim tk4 other arecrta or einae6oaimtton. The
L    utara intwdad an anre6triotad      "6 egationw   i To aeoom-
pl
 Y ah tb.b pwpos~, the ldea of the lfp~   T datfan tnut should




                                                                             R
                                                                886

wr.   7. T* mKllllB,     Fog0 4


ba BleaawoiatM tim any :a08 abitelatlonsblp’to the ass*
liatba ia thet the Zattu hm any lqtit8blo or logel inter-
ut  In thotwt   property,.forltha 80110~ The lndlvldual
orrabera dlaplroe      the auooiatMn l8 that ruprat.




                APPROVEDJLJN 14, 1940

                jiLALA&w
                ATTORNEY GENEXAL 03'TEXAS




                                                            COMMIT-EC